 

Exhibit 10.4

 

Parcel Identification Number:

 

2015090014

 

RECORDATION REQUESTED BY:

Shepherd's Finance, LLC

12627 San Jose Blvd, Ste. 203

Jacksonville, FL 32223

 

WHEN RECORDED MAIL TO:

 

SEND TAX NOTICES TO:

Eclipse Partners II, LLC

444 Gulf of Mexico Dr. #101

Longboat Key, FL 34228

FOR RECORDER'S USE ONLY

 

 



 

This Mortgage prepared by: Barbara Harshman, Shepherd's Finance, LLC, 12627 San
Jose Blvd, Ste. 203, Jacksonville, FL 32223

 

 



 

MORTGAGE AND SECURITY AGREEMENT

 

MAXIMUM LIEN. The total amount of indebtedness secured by this Mortgage may
decrease or increase from time to time, but the maximum amount of principal
indebtedness which may be outstanding at any one time shall not exceed Two
Million Six Hundred Forty Thousand and 00/100 dollars ($2,640,000.00), plus
interest, and amounts expended or advanced by Lender for the payment of taxes,
levies or insurance on the Property, and interest on such amounts.

 

THIS MORTGAGE dated December 9, 2015, is made and executed between Eclipse
Partners II, LLC, a Florida Limited Liability Company, whose address is 444 Gulf
of Mexico Dr. #101, Longboat Key, FL 34228 (referred to below as "Grantor") and
Shepherd's Finance, LLC, whose address is 12627 San Jose Blvd, Ste. 203,
Jacksonville, FL 32223 (referred to below as "Lender").

 

GRANT OF MORTGAGE. For valuable consideration, Grantor grants, bargains, sells,
conveys, assigns, transfers, releases, confirms and mortgages to Lender all of
Grantor's right, title, and interest in and to the following described real
property, together with all existing or subsequently erected or affixed
buildings, improvements and fixtures; all streets, lanes, alleys, passages, and
ways; all easements, rights of way, all liberties, privileges, tenements,
hereditaments, and appurtenances thereunto belonging or anywise made appurtenant
hereafter, and the reversions and remainders with respect thereto; all water,
water rights, watercourses and ditch rights (including stock in utilities with
ditch or irrigation rights); and all other rights, royalties, and profits
relating to the real property, including without limitation all minerals, oil,
gas, geothermal and similar matters, (the "Real Property") located in Sarasota
County, State of Florida:

 

See "Exhibit A" attached to this document and made a part of this document as if
fully set forth herein.

 

The Real Property or its address is commonly known as 171 Whittier Dr.,
Sarasota, FL 34236. The Real Property parcel identification number is
2015090014.

 

CROSS-COLLATERALIZATION. In addition to the Note, this Mortgage secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, whether voluntary or otherwise,
whether due or not due, direct or indirect, determined or undetermined, absolute
or contingent, liquidated or unliquidated, whether Grantor may be liable
individually or jointly with others, whether obligated as guarantor, surety,
accommodation party or otherwise, and whether recovery upon such amounts may be
or hereafter may become barred by any statute of limitations, and whether the
obligation to repay such amounts may be or hereafter may become otherwise
unenforceable.

 

 

 

 

Grantor presently assigns to Lender all of Grantor's right, title, and interest
in and to all present and future leases of the Property and all Rents from the
Property. In addition, Grantor grants to Lender a Uniform Commercial Code
security interest in the Personal Property and Rents.

 

THIS MORTGAGE, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN
THE RENTS AND PERSONAL PROPERTY, IS GIVEN TO SECURE (A) PAYMENT OF THE
INDEBTEDNESS AND (B) PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THE NOTE IN
THE ORIGINAL PRINCIPAL AMOUNT OF $2,640,000.00, THE RELATED DOCUMENTS, AND THIS
MORTGAGE. THIS MORTGAGE, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY
INTEREST IN THE RENTS AND PERSONAL PROPERTY, IS ALSO GIVEN TO SECURE ANY AND ALL
OF GRANTOR'S OBLIGATIONS UNDER THAT CERTAIN CONSTRUCTION LOAN AGREEMENT BETWEEN
GRANTOR AND LENDER OF EVEN DATE HEREWITH. DEFAULT UNDER THE CONSTRUCTION LOAN
AGREEMENT, OR ANY OF THE RELATED DOCUMENTS REFERRED TO THEREIN IS ALSO DEFAULT
UNDER THIS MORTGAGE. THIS MORTGAGE IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:

 

GRANTOR’S WAIVERS. Grantor waives all rights or defenses arising by reason of
any “one action” or “anti-deficiency” law, or any other law which may prevent
Lender from bringing any action against Grantor, including a claim for
deficiency to the extent Lender is otherwise entitled to a claim for deficiency,
before or after Lender’s commencement or completion of any foreclosure action,
either judicially or by exercise of a power of sale.

 

GRANTOR’S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: (a) this
Mortgage is executed at Borrower’s request and not at the request of Lender; (b)
Grantor has the full power, right, and authority to enter into this Mortgage and
to hypothecate the Property; (c) the provisions of this Mortgage do not conflict
with, or result in a default under any agreement or other instrument binding
upon Grantor and do not result in a violation of any law, regulation, court
decree or order applicable to Grantor; (d) Grantor has established adequate
means of obtaining from Borrower on a continuing basis information about
Borrower’s financial condition; and (e) Lender has made no representation to
Grantor about Borrower (including without limitation the creditworthiness of
Borrower).

 

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Mortgage, Grantor
shall pay to Lender all amounts secured by this Mortgage as they become due and
shall strictly perform all of Grantor's obligations under this Mortgage.

 

POSSESSION AND MAINTENANCE OF THE PROPERTY. Grantor agrees that Grantor's
possession and use of the Property shall be governed by the following
provisions:

 

Possession and Use. Until Default, Grantor may (1) remain in possession and
control of the Property; (2) use, operate or manage the Property; and (3)
collect the Rents from the Property.

 

Duty to Maintain. Grantor shall maintain the Property in tenantable condition
and promptly perform all repairs, replacements, and maintenance necessary to
preserve its value.

 

Compliance With Environmental Laws. Grantor represents and warrants to Lender
that: (1) During the period of Grantor's ownership of the Property, there has
been no use, generation, manufacture, storage, treatment, disposal, release or
threatened release of any Hazardous Substance by any person on, under, about or
from the Property; (2) Grantor has no knowledge of, or reason to believe that
there has been, except as previously disclosed to and acknowledged by Lender in
writing, (a) any breach or violation of any Environmental Laws, (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Property by any
prior owners or occupants of the Property, or (c) any actual or threatened
litigation or claims of any kind by any person relating to such matters; and (3)
Except as previously disclosed to and acknowledged by Lender in writing, (a)
neither Grantor nor any tenant, contractor, agent or other authorized user of
the Property shall use, generate, manufacture, store, treat, dispose of or
release any Hazardous Substance on, under, about or from the Property; and (b)
any such activity shall be conducted in compliance with all applicable federal,
state, and local laws, regulations and ordinances, including without limitation
all Environmental Laws. Grantor authorizes Lender and its agents to enter upon
the Property to make such inspections and tests, at Grantor's expense, as Lender
may deem appropriate to determine compliance of the Property with this section
of the Mortgage. Any inspections or tests made by Lender shall be for Lender's
purposes only and shall not be construed to create any responsibility or
liability on the part of Lender to Grantor or to any other person. The
representations and warranties contained herein are based on Grantor's due
diligence in investigating the Property for Hazardous Substances. Grantor hereby
(1) releases and waives any future claims against Lender for indemnity or
contribution in the event Grantor becomes liable for cleanup or other costs
under any such laws; and (2) agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Mortgage or as a consequence of any use,
generation, manufacture, storage, disposal, release or threatened release
occurring prior to Grantor's ownership or interest in the Property, whether or
not the same was or should have been known to Grantor. The provisions of this
section of the Mortgage, including the obligation to indemnify and defend, shall
survive the payment of the Indebtedness and the satisfaction and reconveyance of
the lien of this Mortgage and shall not be affected by Lender's acquisition of
any interest in the Property, whether by foreclosure or otherwise.

 

Without otherwise limiting Grantor's covenants as provided herein, Grantor shall
not without Lender's prior written consent, remove or permit the removal of
sand, gravel or topsoil, or engage in borrow pit operations, or use or permit
the use of the Property as a land fill or dump, or store, burn or bury or permit
the storage, burning or burying of any material or product which may result in
contamination of the Property or the groundwater or which may require the
issuance of a permit by the Environmental Protection Agency or any state or
local government agency governing the issuance of hazardous or toxic waste
permits, or request or permit a change in zoning or land use classification, or
cut or remove or suffer the cutting or removal of any trees or timber from the
Property.

 

 2 

 

 

At its sole cost and expense, Grantor shall comply with and shall cause all
occupants of the Property to comply with all Environmental Laws with respect to
the disposal of industrial refuse or waste, and/or the discharge, processing,
manufacture, generation, treatment, removal, transportation, storage and
handling of Hazardous Substances, and pay immediately when due the cost of
removal of any such wastes or substances from, and keep the Property free of any
lien imposed pursuant to such laws, rules, regulations and orders.

 

Grantor shall not install or permit to be installed in or on the Property,
friable asbestos or any substance containing asbestos and deemed hazardous by
federal, state or local laws, rules, regulations or orders respecting such
material. Grantor shall further not install or permit the installation of any
machinery, equipment or fixtures containing polychlorinated biphemyls (PCBs) on
or in the Property. With respect to any such material or materials currently
present in or on the Property, Grantor shall promptly comply with all applicable
Environmental Laws regarding the safe removal thereof, at Grantor's expense.

 

Grantor shall indemnify and defend Lender and hold Lender harmless from and
against all loss, cost, damage and expense (including, without limitation,
attorneys' fees and costs incurred in the investigation, defense and settlement
of claims) that Lender may incur as a result of or in connection with the
assertion against Lender of any claim relating to the presence or removal of any
Hazardous Substance, or compliance with any Environmental Law. No notice from
any governmental body has ever been served upon Grantor or, to Grantor's
knowledge after due inquiry, upon any prior owner of the Property, claiming a
violation of or under any Environmental Law or concerning the environmental
state, condition or quality of the Property, or the use thereof, or requiring or
calling attention to the need for any work, repairs, construction, removal,
cleanup, alterations, demolition, renovation or installation on, or in
connection with, the Property in order to comply with any Environmental Law; and
upon receipt of any such notice, Grantor shall take any and all steps, and shall
perform any and all actions necessary or appropriate to comply with the same, at
Grantor's expense. In the event Grantor fails to do so, Lender may declare this
Mortgage to be in default.

 

Nuisance, Waste. Grantor shall not cause, conduct or permit any nuisance nor
commit, permit, or suffer any stripping of or waste on or to the Property or any
portion of the Property. Without limiting the generality of the foregoing,
Grantor will not remove, or grant to any other party the right to remove, any
timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or
rock products without Lender's prior written consent.

 

Removal of Improvements. Grantor shall not demolish or remove any Improvements
from the Real Property without Lender's prior written consent. As a condition to
the removal of any Improvements, Lender may require Grantor to make arrangements
satisfactory to Lender to replace such Improvements with Improvements of at
least equal value.

 

Lender's Right to Enter. Lender and Lender's agents and representatives may
enter upon the Real Property at all reasonable times to attend to Lender's
interests and to inspect the Real Property for purposes of Grantor's compliance
with the terms and conditions of this Mortgage.

 

Subsequent Liens. Grantor shall not allow any subsequent liens or mortgages on
all or any portion of the property without the prior written consent of Lender.

 

Compliance with Governmental Requirements. Grantor shall promptly comply with
all laws, ordinances, and regulations, now or hereafter in effect, of all
governmental authorities applicable to the use or occupancy of the Property,
including without limitation, the Americans With Disabilities Act. Grantor may
contest in good faith any such law, ordinance, or regulation and withhold
compliance during any proceeding, including appropriate appeals, so long as
Grantor has notified Lender in writing prior to doing so and so long as, in
Lender's sole opinion, Lender's interests in the Property are not jeopardized.
Lender may require Grantor to post adequate security or a surety bond,
reasonably satisfactory to Lender, to protect Lender's interest.

 

Duty to Protect. Grantor agrees neither to abandon or leave unattended the
Property. Grantor shall do all other acts, in addition to those acts set forth
above in this section, which from the character and use of the Property are
reasonably necessary to protect and preserve the Property.

 

CONSTRUCTION LOAN. If some or all of the proceeds of the loan creating the
Indebtedness are to be used to construct or complete construction of any
Improvements on the Property, the Improvements shall be completed no later than
the maturity date of the Note (or such earlier date as Lender may reasonably
establish) and Grantor shall pay in full all costs and expenses in connection
with the work. Lender will disburse loan proceeds under such terms and
conditions as Lender may deem reasonably necessary to insure that the interest
created by this Mortgage shall have priority over all possible liens, including
those of material suppliers and workmen. Lender may require, among other things,
that disbursement requests be supported by receipted bills, expense affidavits,
waivers of liens, construction progress reports, and such other documentation as
Lender may reasonably request.

 

DUE ON SALE - CONSENT BY LENDER. Lender may, at Lender's option, declare
immediately due and payable all sums secured by this Mortgage upon the sale or
transfer, without Lender's prior written consent, of all or any part of the Real
Property, or any interest in the Real Property. A "sale or transfer" means the
conveyance of Real Property or any right, title or interest in the Real
Property; whether legal, beneficial or equitable; whether voluntary or
involuntary; whether by outright sale, deed, installment sale contract, land
contract, contract for deed, leasehold interest with a term greater than three
(3) years, lease-option contract, or by sale, assignment, or transfer of any
beneficial interest in or to any land trust holding title to the Real Property,
or by any other method of conveyance of an interest in the Real Property. If any
Grantor is a corporation, partnership or limited liability company, transfer
also includes any change in ownership of more than twenty-five percent (25%) of
the voting stock, partnership interests or limited liability company interests,
as the case may be, of such Grantor. However, this option shall not be exercised
by Lender if such exercise is prohibited by federal law or by Florida law.

 

 3 

 

 

TAXES AND LIENS. The following provisions relating to the taxes and liens on the
Property are part of this Mortgage:

 

Payment. Grantor shall pay when due (and in all events prior to delinquency) all
taxes, payroll taxes, special taxes, assessments, water charges and sewer
service charges levied against or on account of the Property, and shall pay when
due all claims for work done on or for services rendered or material furnished
to the Property. Grantor shall maintain the Property free of any liens having
priority over or equal to the interest of Lender under this Mortgage, except for
those liens specifically agreed to in writing by Lender, and except for the lien
of taxes and assessments not due as further specified in the Right to Contest
paragraph.

 

Right to Contest. Grantor may withhold payment of any tax, assessment, or claim
in connection with a good faith dispute over the obligation to pay, so long as
Lender's interest in the Property is not jeopardized. If a lien arises or is
filed as a result of nonpayment, Grantor shall within fifteen (15) days after
the lien arises or, if a lien is filed, within fifteen (15) days after Grantor
has notice of the filing, secure the discharge of the lien, or if requested by
Lender, deposit with Lender cash or a sufficient corporate surety bond or other
security satisfactory to Lender in an amount sufficient to discharge the lien
plus any costs and reasonable attorneys' fees, or other charges that could
accrue as a result of a foreclosure or sale under the lien. In any contest,
Grantor shall defend itself and Lender and shall satisfy any adverse judgment
before enforcement against the Property. Grantor shall name Lender as an
additional obligee under any surety bond furnished in the contest proceedings.

 

Evidence of Payment. Grantor shall upon demand furnish to Lender satisfactory
evidence of payment of the taxes or assessments and shall authorize the
appropriate governmental official to deliver to Lender at any time a written
statement of the taxes and assessments against the Property.

 

Notice of Construction. Grantor shall notify Lender at least fifteen (15) days
before any work is commenced, any services are furnished, or any materials are
supplied to the Property, if any mechanic's lien, materialmen's lien, or other
lien could be asserted on account of the work, services, or materials. Grantor
will upon request of Lender furnish to Lender advance assurances satisfactory to
Lender that Grantor can and will pay the cost of such improvements.

 

PROPERTY DAMAGE INSURANCE. The following provisions relating to insuring the
Property are a part of this Mortgage:

 

Maintenance of Insurance. Grantor shall procure and maintain policies of fire
insurance with standard extended coverage endorsements on a replacement basis
for the full insurable value covering all Improvements on the Real Property in
an amount sufficient to avoid application of any coinsurance clause, and with a
standard mortgagee clause in favor of Lender. Grantor shall also procure and
maintain comprehensive general liability insurance in such coverage amounts as
Lender may request with Lender being named as additional insureds in such
liability insurance policies. Additionally, Grantor shall maintain such other
insurance, including but not limited to hazard, business interruption and boiler
insurance as Lender may require. Policies shall be written by such insurance
companies and in such form as may be reasonably acceptable to Lender. Grantor
shall deliver to Lender certificates of coverage from each insurer containing a
stipulation that coverage will not be cancelled or diminished without a minimum
of ten (10) days' prior written notice to Lender and not containing any
disclaimer of the insurer's liability for failure to give such notice. Each
insurance policy also shall include an endorsement providing that coverage in
favor of Lender will not be impaired in any way by any act, omission or default
of Grantor or any other person. Should the Real Property be located in an area
designated by the Director of the Federal Emergency Management Agency as a
special flood hazard area, Grantor agrees to obtain and maintain Federal Flood
Insurance, if available, for the full unpaid principal balance of the loan and
any prior liens on the property securing the loan, up to the maximum policy
limits set under the National Flood Insurance Program, or as otherwise required
by Lender, and to maintain such insurance for the term of the loan.

 

Application of Proceeds. Grantor shall promptly notify Lender of any loss or
damage to the Property. Lender may make proof of loss if Grantor fails to do so
within fifteen (15) days of the casualty. Whether or not Lender's security is
impaired, Lender may, at Lender's election, receive and retain the proceeds of
any insurance and apply the proceeds to the reduction of the Indebtedness,
payment of any lien affecting the Property, or the restoration and repair of the
Property. If Lender elects to apply the proceeds to restoration and repair,
Grantor shall repair or replace the damaged or destroyed Improvements in a
manner satisfactory to Lender. Lender shall, upon satisfactory proof of such
expenditure, pay or reimburse Grantor from the proceeds for the reasonable cost
of repair or restoration if Grantor is not in default under this Mortgage. Any
proceeds which have not been disbursed within 180 days after their receipt and
which Lender has not committed to the repair or restoration of the Property
shall be used first to pay any amount owing to Lender under this Mortgage, then
to pay accrued interest, and the remainder, if any, shall be applied to the
principal balance of the Indebtedness. If Lender holds any proceeds after
payment in full of the Indebtedness, such proceeds shall be paid to Grantor as
Grantor's interests may appear.

 

Unexpired Insurance at Sale. Any unexpired insurance shall inure to the benefit
of, and pass to, the purchaser of the Property covered by this Mortgage at any
trustee's sale or other sale held under the provisions of this Mortgage, or at
any foreclosure sale of such Property.

 

Grantor's Report on Insurance. Upon request of Lender, however not more than
once a year, Grantor shall furnish to Lender a report on each existing policy of
insurance showing: (1) the name of the insurer; (2) the risks insured; (3) the
amount of the policy; (4) the property insured, the then current replacement
value of such property, and the manner of determining that value; and (5) the
expiration date of the policy. Grantor shall, upon request of Lender, have an
independent appraiser satisfactory to Lender determine the cash value
replacement cost of the Property.

 

 4 

 

 

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Property or if Grantor fails to
comply with any provision of this Mortgage or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Mortgage or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Property and paying all costs
for insuring, maintaining and preserving the Property. All such expenditures
incurred or paid by Lender for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by Lender to the date of
repayment by Grantor. All such expenses will become a part of the Indebtedness
and, at Lender's option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note's maturity. The Mortgage also
will secure payment of these amounts. Such right shall be in addition to all
other rights and remedies to which Lender may be entitled upon Default.
Grantor's obligation to Lender for all such expenses shall survive the entry of
any mortgage foreclosure judgment.

 

WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of
the Property are a part of this Mortgage:

 

Title. Grantor warrants that: (a) Grantor holds good and marketable title of
record to the Property in fee simple, free and clear of all liens and
encumbrances other than those set forth in the Real Property description or in
any title insurance policy, title report, or final title opinion issued in favor
of, and accepted by, Lender in connection with this Mortgage, and (b) Grantor
has the full right, power, and authority to execute and deliver this Mortgage to
Lender.

 

Defense of Title. Subject to the exception in the paragraph above, Grantor
warrants and will forever defend the title to the Property against the lawful
claims of all persons. In the event any action or proceeding is commenced that
questions Grantor's title or the interest of Lender under this Mortgage, Grantor
shall defend the action at Grantor's expense. Grantor may be the nominal party
in such proceeding, but Lender shall be entitled to participate in the
proceeding and to be represented in the proceeding by counsel of Lender's own
choice, and Grantor will deliver, or cause to be delivered, to Lender such
instruments as Lender may request from time to time to permit such
participation.

 

Compliance With Laws. Grantor warrants that the Property and Grantor's use of
the Property complies with all existing applicable laws, ordinances, and
regulations of governmental authorities.

 

Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Mortgage shall survive the execution and
delivery of this Mortgage, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor's Indebtedness shall be paid in
full.

 

CONDEMNATION. The following provisions relating to condemnation proceedings are
a part of this Mortgage:

 

Notice of Proceedings. Grantor shall immediately notify Lender in writing should
all or any part of the Property become subject to any condemnation or
expropriation proceedings or other similar proceedings, including without
limitation, any condemnation, confiscation, eminent domain, inverse condemnation
or temporary requisition or taking of the mortgaged Property, or any part or
parts of the Property. Grantor further agrees to promptly take such steps as may
be necessary and proper within Lender's sole judgment and at Grantor's expense,
to defend any such condemnation or expropriation proceedings and obtain the
proceeds derived from such proceedings. Grantor shall not agree to any
settlement or compromise or any condemnation or expropriation claim without
Lender's prior written consent.

 

Lender's Participation. Lender may, at Lender's sole option, elect to
participate in any such condemnation or expropriation proceedings and be
represented by counsel of Lender's choice. Grantor agrees to provide Lender with
such documentation as Lender may request to permit Lender to so participate and
to reimburse Lender for Lender's costs associated with Lender's participation,
including Lender's reasonable attorneys' fees.

 

Conduct of Proceedings. If Grantor fails to defend any such condemnation or
expropriation proceedings to Lender's satisfaction, Lender may undertake the
defense of such a proceeding for and on behalf of Grantor. To this end, Grantor
irrevocably authorizes Lender, such authorization being coupled with an
interest, to bring, defend, adjudicate, settle, or otherwise compromise such
condemnation or expropriation claims; it being understood, however, that, unless
Default then exists under this Mortgage, Lender will not agree to any final
settlement or compromise of any such condemnation or expropriation claim without
Grantor's prior approval, which approval shall not be unreasonably withheld.

 

Application of Net Proceeds. Lender shall have the right to receive all proceeds
derived or to be derived from the condemnation, expropriation, confiscation,
eminent domain, inverse condemnation, or any permanent or temporary requisition
or taking of the Property, or any part or parts of the Property ("condemnation
proceeds"). In the event that Grantor should receive any such condemnation
proceeds, Grantor agrees to immediately turn over and to pay such proceeds to
Lender. All condemnation proceeds, which are received by, or which are payable
to either Grantor or Lender, shall be applied, at Lender's sole option and
discretion, and in such manner as Lender may determine (after payment of all
reasonable costs, expenses and attorneys' fees necessarily paid or incurred by
Grantor and/or Lender), for the purpose of: (a) replacing or restoring the
condemned, expropriated, confiscated, or taken Property; or (b) reducing the
then outstanding balance of the Indebtedness, together with interest thereon,
with such payments being applied in the manner provided in this Mortgage.
Lender's receipt of such condemnation proceeds and the application of such
proceeds as provided in this Mortgage shall not affect the lien of this
Mortgage.

 

IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES. The following
provisions relating to governmental taxes, fees and charges are a part of this
Mortgage:

 

Current Taxes, Fees and Charges. Upon request by Lender, Grantor shall execute
such documents in addition to this Mortgage and take whatever other action is
requested by Lender to perfect and continue Lender's lien on the Real Property.
Grantor shall reimburse Lender for all taxes, as described below, together with
all expenses incurred in recording, perfecting or continuing this Mortgage,
including without limitation all taxes, fees, documentary stamps, and other
charges for recording or registering this Mortgage.

 

Taxes. The following shall constitute taxes to which this section applies: (1) a
specific tax upon this type of Mortgage or upon all or any part of the
Indebtedness secured by this Mortgage; (2) a specific tax on Grantor which
Grantor is authorized or required to deduct from payments on the Indebtedness
secured by this type of Mortgage; (3) a tax on this type of Mortgage chargeable
against the Lender or the holder of the Note; and (4) a specific tax on all or
any portion of the Indebtedness or on payments of principal and interest made by
Grantor.

 

 5 

 

 

Subsequent Taxes. If any tax to which this section applies is enacted subsequent
to the date of this Mortgage, this event shall have the same effect as Default,
and Lender may exercise any or all of its available remedies for Default as
provided below unless Grantor either (1) pays the tax before it becomes
delinquent, or (2) contests the tax as provided above in the Taxes and Liens
section and deposits with Lender cash or a sufficient corporate surety bond or
other security satisfactory to Lender.

 

SECURITY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to
this Mortgage as a security agreement are a part of this Mortgage:

 

Security Agreement. This instrument shall constitute a Security Agreement to the
extent any of the Property constitutes fixtures, and Lender shall have all of
the rights of a secured party under the Uniform Commercial Code as amended from
time to time.

 

Security Interest. Upon request by Lender, Grantor shall take whatever action is
requested by Lender to perfect and continue Lender's security interest in the
Rents and Personal Property. In addition to recording this Mortgage in the real
property records, Lender may, at any time and without further authorization from
Grantor, file executed counterparts, copies or reproductions of this Mortgage as
a financing statement. Grantor shall reimburse Lender for all expenses incurred
in perfecting or continuing this security interest. Upon default, Grantor shall
not remove, sever or detach the Personal Property from the Property. Upon
default, Grantor shall assemble any Personal Property not affixed to the
Property in a manner and at a place reasonably convenient to Grantor and Lender
and make it available to Lender within three (3) days after receipt of written
demand from Lender to the extent permitted by applicable law.

 

Addresses. The mailing addresses of Grantor (debtor) and Lender (secured party)
from which information concerning the security interest granted by this Mortgage
may be obtained (each as required by the Uniform Commercial Code) are as stated
on the first page of this Mortgage.

 

FURTHER ASSURANCES; ADDITIONAL AUTHORIZATIONS. The following provisions relating
to further assurances and additional authorizations are a part of this Mortgage:

 

Further Assurances. At any time, and from time to time, upon request of Lender,
Grantor will make, execute and deliver, or will cause to be made, executed or
delivered, to Lender or to Lender's designee, and when requested by Lender,
cause to be filed, recorded, refiled, or rerecorded, as the case may be, at such
times and in such offices and places as Lender may deem appropriate, any and all
such mortgages, deeds of trust, security deeds, security agreements, financing
statements, continuation statements, instruments of further assurance,
certificates, and other documents as may, in the sole opinion of Lender, be
necessary or desirable in order to effectuate, complete, perfect, continue, or
preserve (1) Grantor's obligations under the Note, this Mortgage, and the
Related Documents, and (2) the liens and security interests created by this
Mortgage as first and prior liens on the Property, whether now owned or
hereafter acquired by Grantor. Unless prohibited by law or Lender agrees to the
contrary in writing, Grantor shall reimburse Lender for all costs and expenses
incurred in connection with the matters referred to in this paragraph.

 

Additional Authorizations. If Grantor fails to do any of the things referred to
in the preceding paragraph, Lender may do so for and in the name of Grantor and
at Grantor's expense. For such purposes, Grantor hereby irrevocably authorizes
Lender to make, execute, deliver, file, record and do all other things as may be
necessary or desirable, in Lender's sole opinion, to accomplish the matters
referred to in the preceding paragraph. It is understood that nothing set forth
herein shall require Lender to take any such actions.

 

FULL PERFORMANCE. If Grantor pays all the Indebtedness when due, and otherwise
performs all the obligations imposed upon Grantor under this Mortgage, Lender
shall execute and deliver to Grantor a suitable satisfaction of this Mortgage
and suitable statements of termination of any financing statement on file
evidencing Lender's security interest in the Rents and the Personal Property.
Grantor will pay, if permitted by applicable law, any reasonable termination fee
as determined by Lender from time to time.

 

DEFAULT. Each of the following, at Lender’s option, shall constitute an Event of
Default under this Mortgage:

 

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

 

Default on Other Payments. Failure of Grantor within the time required by this
Mortgage to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

 

Other Defaults. Borrower or Grantor fails to comply with or to perform any other
term, obligation, covenant or condition contained in this Mortgage or in any
other of the Related Documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower or Grantor.

 

RIGHTS AND REMEDIES ON DEFAULT. Upon Default and at any time thereafter, Lender,
at Lender's option, may exercise any one or more of the following rights and
remedies, in addition to any other rights or remedies provided by law:

 

Accelerate Indebtedness. Lender shall have the right at its option, after giving
such notices as required by applicable law, to declare the entire Indebtedness
immediately due and payable.

 

UCC Remedies. With respect to all or any part of the Personal Property, Lender
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code.

 

Collect Rents. Lender shall have the right, without notice to Grantor, to take
possession of the Property and collect the Rents, including amounts past due and
unpaid, and apply the net proceeds, over and above Lender's costs, against the
Indebtedness. In furtherance of this right, Lender may require any tenant or
other user of the Property to make payments of rent or use fees directly to
Lender. If the Rents are collected by Lender, then Grantor irrevocably
authorizes Lender to endorse instruments received in payment thereof in the name
of Grantor and to negotiate the same and collect the proceeds. Payments by
tenants or other users to Lender in response to Lender's demand shall satisfy
the obligations for which the payments are made, whether or not any proper
grounds for the demand existed. Lender may exercise its rights under this
subparagraph either in person, by agent, or through a receiver.

 

 6 

 

 

Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Lender's right to the appointment of
a receiver shall exist whether or not the apparent value of the Property exceeds
the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.

 

Judicial Foreclosure. Lender may obtain a judicial decree foreclosing Grantor's
interest in all or any part of the Property.

 

Possession of the Property. For the purpose of procuring possession of the
Property, Grantor hereby authorizes and empowers any attorney of any court of
record in the State of Florida or elsewhere, as attorney for Lender and all
persons claiming under or through Lender, to sign an agreement for entering in
any competent court an amicable action in ejectment for possession of the
Property and to appear for and confess judgment against Grantor, and against all
persons claiming under or through Grantor, for the recovery by Lender of
possession of the Property, without any stay of execution, for which this
Mortgage, or a copy of this Mortgage verified by affidavit, shall be a
sufficient warrant; and thereupon a writ of possession may be issued forthwith,
without any prior writ or proceeding whatsoever.

 

Nonjudicial Sale. If permitted by applicable law, Lender may foreclose Grantor's
interest in all or in any part of the Personal Property or the Real Property by
non-judicial sale.

 

Deficiency Judgment. Lender may obtain a judgment for any deficiency remaining
in the Indebtedness due to Lender after application of all amounts received from
the exercise of the rights provided in this section.

 

Tenancy at Sufferance. If Grantor remains in possession of the Property after
the Property is sold as provided above or Lender otherwise becomes entitled to
possession of the Property upon default of Grantor, Grantor shall become a
tenant at sufferance of Lender or the purchaser of the Property and shall, at
Lender's option, either (1) pay a reasonable rental for the use of the Property,
or (2) vacate the Property immediately upon the demand of Lender.

 

Other Remedies. Lender shall have all other rights and remedies provided in this
Mortgage or the Note or available at law or in equity.

 

Sale of the Property. To the extent permitted by applicable law, Grantor hereby
waives any and all right to have the Property marshalled. In exercising its
rights and remedies, Lender shall be free to sell all or any part of the
Property together or separately, in one sale or by separate sales. Lender shall
be entitled to bid at any public sale on all or any portion of the Property.

 

Notice of Sale. Lender shall give Grantor reasonable notice of the time and
place of any public sale of the Personal Property or of the time after which any
private sale or other intended disposition of the Personal Property is to be
made. Unless otherwise required by applicable law, reasonable notice shall mean
notice given at least ten (10) days before the time of the sale or disposition.
Any sale of the Personal Property may be made in conjunction with any sale of
the Real Property.

 

Election of Remedies. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Grantor under this Mortgage, after Grantor's
failure to perform, shall not affect Lender's right to declare a default and
exercise its remedies. Nothing under this Mortgage or otherwise shall be
construed so as to limit or restrict the rights and remedies available to Lender
following Default, or in any way to limit or restrict the rights and ability of
Lender to proceed directly against Grantor and/or against any other co-maker,
guarantor, surety or endorser and/or to proceed against any other collateral
directly or indirectly securing the Indebtedness.

 

Attorneys' Fees; Expenses. If Lender institutes any suit or action to enforce
any of the terms of this Mortgage, Lender shall be entitled to recover such sum
as the court may adjudge reasonable as attorneys' fees at trial and upon any
appeal. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender's
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid. Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender's reasonable
attorneys' fees and Lender's legal expenses, whether or not there is a lawsuit,
including reasonable attorneys' fees and expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services, the cost of
searching records, obtaining title reports (including foreclosure reports),
surveyors' reports, and appraisal fees and title insurance, to the extent
permitted by applicable law. Lender may also recover from Grantor all court,
alternative dispute resolution or other collection costs (including, without
limitation, fees and charges of collection agencies) actually incurred by
Lender.

 

NOTICES. Unless otherwise provided by applicable law, any notice required to be
given under this Mortgage shall be given in writing, and shall be effective when
actually delivered, when actually received by telefacsimile (unless otherwise
required by law), when deposited with a nationally recognized overnight courier,
or, if mailed, when deposited in the United States mail, as first class,
certified or registered mail postage prepaid, directed to the addresses shown
near the beginning of this Mortgage. Any party may change its address for
notices under this Mortgage by giving formal written notice to the other
parties, specifying that the purpose of the notice is to change the party's
address. For notice purposes, Grantor agrees to keep Lender informed at all
times of Grantor's current address. Unless otherwise provided by applicable law,
if there is more than one Grantor, any notice given by Lender to any Grantor is
deemed to be notice given to all Grantors.

 

 7 

 

 

FUTURE ADVANCES. In addition to the note, this Mortgage secures all future
advances made by Lender to Borrower whether or not the advances are made
pursuant to a commitment. Specifically, without limitation, this Mortgage
secures, in addition to the Note, all future amounts Lender in its discretion
may loan to Borrower within twenty (20) years of the date of this Mortgage,
together with all interest thereon.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Mortgage:

 

Amendments. This Mortgage, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Mortgage. No alteration of or amendment to this Mortgage shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment.

 

Annual Reports. If the Property is used for purposes other than Grantor's
residence, Grantor shall furnish to Lender, upon request, a certified statement
of net operating income received from the Property during Grantor's previous
fiscal year in such form and detail as Lender shall require. "Net operating
income" shall mean all cash receipts from the Property less all cash
expenditures made in connection with the operation of the Property.

 

Caption Headings. Caption headings in this Mortgage are for convenience purposes
only and are not to be used to interpret or define the provisions of this
Mortgage.

 

Governing Law. With respect to procedural matters related to the perfection and
enforcement of Lender's rights against the Property, this Mortgage will be
governed by federal law applicable to Lender and to the extent not preempted by
federal law, the laws of the State of Florida. In all other respects, this
Mortgage will be governed by federal law applicable to Lender and, to the extent
not preempted by federal law, the laws of the State of Delaware without regard
to its conflicts of law provisions. However, if there ever is a question about
whether any provision of this Mortgage is valid or enforceable, the provision
that is questioned will be governed by whichever state or federal law would find
the provision to be valid and enforceable. The loan transaction that is
evidenced by the Note and this Mortgage has been applied for, considered,
approved and made, and all necessary loan documents have been accepted by Lender
in the State of Florida.

 

Choice of Venue. If there is a lawsuit, Grantor agrees upon Lender's request to
submit to the jurisdiction of the courts of Sarasota County, State of Florida.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Mortgage unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Mortgage shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Mortgage. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender's rights or of
any of Grantor's obligations as to any future transactions. Whenever the consent
of Lender is required under this Mortgage, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

Severability. If a court of competent jurisdiction finds any provision of this
Mortgage to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Mortgage. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Mortgage shall not
affect the legality, validity or enforceability of any other provision of this
Mortgage.

 

Non-Liability of Lender. The relationship between Grantor and Lender created by
this Mortgage is strictly a debtor and creditor relationship and not fiduciary
in nature, nor is the relationship to be construed as creating any partnership
or joint venture between Lender and Grantor. Grantor is exercising Grantor's own
judgment with respect to Grantor's business. All information supplied to Lender
is for Lender's protection only and no other party is entitled to rely on such
information. There is no duty for Lender to review, inspect, supervise or inform
Grantor of any matter with respect to Grantor's business. Lender and Grantor
intend that Lender may reasonably rely on all information supplied by Grantor to
Lender, together with all representations and warranties given by Grantor to
Lender, without investigation or confirmation by Lender and that any
investigation or failure to investigate will not diminish Lender's right to so
rely.

 

Merger. There shall be no merger of the interest or estate created by this
Mortgage with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

 

Sole Discretion of Lender. Whenever Lender's consent or approval is required
under this Mortgage, the decision as to whether or not to consent or approve
shall be in the sole and exclusive discretion of Lender and Lender's decision
shall be final and conclusive.

 

Successors and Assigns. Subject to any limitations stated in this Mortgage on
transfer of Grantor’s interest, this Mortgage shall be binding upon and inure to
the benefit of the parties, their successors and assigns. If ownership of the
Property becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor’s successors with reference to this Mortgage
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Mortgage or liability under the
Indebtedness.

 

Time is of the Essence. Time is of the essence in the performance of this
Mortgage.

 

Waive Jury. All parties to this Mortgage hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

 

 8 

 

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Mortgage. Unless specifically stated to the contrary,
all references to dollar amounts shall mean amounts in lawful money of the
United States of America. Words and terms used in the singular shall include the
plural, and the plural shall include the singular, as the context may require.
Words and terms not otherwise defined in this Mortgage shall have the meanings
attributed to such terms in the Uniform Commercial Code:

 

Borrower. The word "Borrower" means Eclipse Partners II, LLC and includes all
co-signers and co-makers signing the Note and all their successors and assigns.

 

Default. The word “Default” means the Default set forth in this Mortgage in the
section titled “Default”.

 

Event of Default. The word "Event of Default" mean any of the events of default
set forth in this Mortgage in the default section of this Mortgage.

 

Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

 

Grantor. The word "Grantor" means Eclipse Partners II, LLC

 

Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Improvements. The word "Improvements" means all existing and future
improvements, buildings, structures, mobile homes affixed on the Real Property,
facilities, additions, replacements and other construction on the Real Property.

 

Indebtedness. The word "Indebtedness" means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Grantor's obligations or expenses incurred by
Lender to enforce Grantor's obligations under this Mortgage, together with
interest on such amounts as provided in this Mortgage. The liens and security
interests created pursuant to this Mortgage covering the Indebtedness which may
be created in the future shall relate back to the date of this Mortgage.

 

Lender. The word "Lender" means Shepherd's Finance, LLC, its successors and
assigns.

 

Mortgage. The word "Mortgage" means this Mortgage between Grantor and Lender.

 

Note. The word "Note" means the promissory note dated December 9, 2015, in the
original principal amount of $2,640,000.00 from Grantor to Lender, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.
NOTICE TO GRANTOR: THE NOTE CONTAINS A VARIABLE INTEREST RATE.

 

Personal Property. The words "Personal Property" mean all equipment, fixtures,
and other articles of personal property now or hereafter owned by Grantor, and
now or hereafter attached or affixed to the Real Property; together with all
accessions, parts, and additions to, all replacements of, and all substitutions
for, any of such property; and together with all proceeds (including without
limitation all insurance proceeds and refunds of premiums) from any sale or
other disposition of the Property.

 

Property. The word "Property" means collectively the Real Property and the
Personal Property.

 

Real Property. The words "Real Property" mean the real property, interests and
rights, as further described in this Mortgage.

 

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, construction loan agreements, environmental
agreements, guaranties, security agreements, mortgages, deeds of trust, security
deeds, collateral mortgages, and all other instruments, agreements and
documents, whether now or hereafter existing, executed in connection with the
Indebtedness.

 

Rents. The word "Rents" means all present and future rents, revenues, income,
issues, royalties, profits, and other benefits derived from the Property.

 

 9 

 

 

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS MORTGAGE, AND
GRANTOR AGREES TO ITS TERMS.

 

THIS MORTGAGE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS MORTGAGE IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

 

GRANTOR:

 

Eclipse Partners II, LLC

 

  (Seal)     By: /s/ Steven Hanson   Steven Hanson, Managing Member of Eclipse
Partners II, LLC        

 

WITNESSES:

 

X: /s/ Sara Humphrey  

 

Print Name: Sara Humphrey  

 

X: /s/ Rod Knowlton  

 

Print Name: Rod Knowlton  

 

LIMITED LIABILITY COMPANY ACKNOWLEDGMENT

 

STATE OF FLORIDA )   ) SS COUNTY OF ___________________________________ )

 

 

On this, the _____________________ day of ____________________________, 20
_______, before me

 

_______________________________, the undersigned Notary Public, personally
appeared Steven Hanson, Managing Member of Eclipse Partners II, LLC, who
acknowledged himself or herself to be the member or designated agent of Eclipse
Partners II, LLC, a Limited Liability Company, and that he or she as such a
member or designated agent, being authorized to do so, executed the foregoing
instrument for the purposes therein contained by signing the name of the Limited
Liability Company by himself or herself as a member or designated agent.

 

In witness whereof, I hereunto set my hand and official seal.

 

      (Signature of Person Taking Acknowledgement)           (Name of
Acknowledger Typed, Printed or Stamped)           (Title or Rank)          
(Serial Number, if any)

 

 10 

 

 

EXHIBIT A

 

Situated in Section 27, Township 36 South, Range 17 East, City of Sarasota
County, Florida and being part of Lots 4, 5, 6, 7, and 8, Block 12, Plat No.2 of
John Ringling Estates, Inc., Lido Beach Division "A", according to the map or
plat thereof as recorded in Plat Book 2, Page 178, Public Records of Sarasota
County, Florida; Said parcel being more particularly described as follows:

 

Commence at the southeasterly corner of Block 12 of said Lido Beach Division
"A", said point being the intersection of the westerly right-of-way line of Polk
Drive (80-foot public right-of-way) with the northerly line of Whittier Drive
(60-foot public right-of-way); Thence along the northerly line of Whittier
Drive, South 58°57'40" West 160.00 feet to the southeasterly corner of Lot 4,
Block 12 and the Point-of-Beginning: Thence from said Point-of-Beginning and
continuing along the northerly line of Whittier Drive, South 58°57'40" West
20.00 feet; Thence in said Lot 4, North 31°02'20" West 67.50 feet; Thence
crossing part of Lot 4, Lots 5, 6, 7 and 8, Block 12, South 58°57'40" West
230.00 feet to the southwesterly line of Lot 8, Block 12; Thence along said line
North 31 ° 02' 20" West 67.50 feet to the Northwesterly line of Lot 8, Block 12
Thence along the northerly lines of Lot 8, 7, 6, and 5, and 4 Block 12, North
58° 57' 40" East 250.00 to the Northeasterly corner of Lot 4, Block 12; and
Thence along the Northeasterly line of said Lot 4, South 31°02'20" East 135 feet
to the Point-of-Beginning.

 

 

